 1    Ford Elsaesser, ISB #2205
      Bruce A. Anderson, ISB #3392
 2    ELSAESSER ANDERSON, CHTD.
      320 East Neider Avenue, Suite 102
 3    Coeur d'Alene, ID 83815
 4    Tel: (208) 667-2900
      Fax: (208) 667-2150
 5    ford@eaidaho.com
      brucea@eaidaho.com
 6
 7    John C. Terlaje
      LAW OFFICE OF JOHN C. TERLAJE
 8    Terlaje Professional Bldg., Suite 216
      194 Hernan Cortez Ave.
 9    Hagåtña, Guam 96910
10    Telephone: (671) 477-8894/5
      john@terlaje.net
11
12    Counsel for Debtor-in-Possession
13
14                            IN THE DISTRICT COURT OF GUAM
                                    TERRITORY OF GUAM
15                                 BANKRUPTCY DIVISION
16
17   In re:                                              Chapter 11

18   ARCHBISHOP OF AGAÑA, a Corporation Sole,            Case No. 19-00010
19   Debtor.
20
21                             NOTICE OF CHANGE OF ADDRESS
22
23             COMES NOW, the Archbishop of Aga͠na, by and through its attorney Bruce A.

24    Anderson of Elsaesser Anderson Chtd., and makes the following change of address to the
25
      creditor listed in the Mailing Matrix:
26
27
28


      NOTICE OF CHANGE OF ADDRESS - 1
               Case 19-00010 Document 178 Filed 05/07/19 Page 1 of 2
 1
            From:                                         To:
 2
 3          Saint Francis Catholic School                 Saint Francis Catholic School
            PO Box 22199                                  PO Box 21297
 4          Yona, GU 96921-2199                           Barrigada, GU 96921
 5
 6          DATED this 6th day of May, 2019.
 7                                                ELSAESSER ANDERSON, CHTD.
 8
 9                                                /s/ Bruce A. Anderson
                                                  Ford Elsaesser
10                                                Bruce A. Anderson
11
12                                                -and-

13                                                THE LAW OFFICE OF JOHN C. TERLAJE
14
15                                                /s/ John C. Terlaje
                                                  John C. Terlaje
16
17
18                               CERTIFICATE OF SERVICE

19
     I hereby certify that, on May 6, 2019, in accordance with Fed. R. Civ. P. 5(b)(3), a true
20   copy of the foregoing was served via the Court’s CM/ECF notification facilities to those
21   parties who are registered CM/ECF participants in this case, and the U.S. Trustee.

22
     I swear under penalty of perjury that the foregoing is true and correct to the best of my
23   knowledge, information and belief.
24
25          Dated: May 6, 2019              /s/ Bruce A. Anderson
                                                    Bruce A. Anderson
26
27
28


     NOTICE OF CHANGE OF ADDRESS - 2
           Case 19-00010 Document 178 Filed 05/07/19 Page 2 of 2
